Hanna, J.
Moss sued Kendall to recover possession of certain described lands, of which he averred he was the owner. Answer, denial. Trial by the Court, finding and judgment for the defendant.
The case appears to have been submitted upon an agreed statement of facts.
We can not disturb this judgment for the reason: Sixty days were given to perfect a bill of exceptions; that which purports to be such bill was not filed for more than four months after the time.
Per Curiam.
The judgment is affirmed, with costs.